           Case 2:19-cr-01715-RB Document 37 Filed 02/24/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                          )
                                                   )
        Plaintiff,                                 )
                                                   )
vs.                                                )               NO. CR 19-1715 RB
                                                   )
JAMES CHRISTOPHER BENVIE,                          )
                                                   )
        Defendant.                                 )


                               GOVERNMENT’S EXHIBIT LIST

       The United States of America, for the convenience of the Court and counsel, and without

waiving the right to utilize different or additional exhibits, submits its list of exhibits that may be

utilized in the government=s case-in-chief.

           1. YouTube video taken April 15, 2019, synced with transcript

           2. Facebook video taken April 15, 2019, synced with transcript

           3. Still shot photo of female and young boy from Facebook video taken April 15,
              2019

           4. Still shot photo of female and two children from Facebook video taken April 15,
              2019

           5. Still shot photo of 16-year-old male from Facebook video taken April 15, 2019

           6. Still shot photo of back of female from Facebook video taken April 15, 2019

           7. Still shot photo of Jim Benvie from Facebook video taken April 15, 2019

           8. Video at the wall taken April 17, 2019, synced with transcript

           9. Still shot photo of seven immigrants from video at the wall taken April 17, 2019

           10. Still shot photo of UPC member and truck from video at the wall taken April 17,
               2019

           11. Aerial photo of Anapra Bowl and Monument 1 areas

           12. Aerial photo of Anapra Bowl and Monument 1 areas
Case 2:19-cr-01715-RB Document 37 Filed 02/24/20 Page 2 of 3



13. Aerial photo of the New Mexico, Texas and Mexico borders

14. Aerial photo of the New Mexico, Texas and Mexico borders

15. Aerial photo of the New Mexico, Texas and Mexico borders and incident location

16. Aerial photo of the New Mexico and Mexico borders and the Anapra Bowl area

17. Aerial photo of the Anapra Bowl area

18. Aerial photo of the Anapra Bowl and the incident location

19. Photo of the wall leading to the Anapra area

20. Photo of the Border fence and road leading to the Anapra Bowl area

21. Photo of the Border fence and the Anapra Bowl area

22. Photo of the Border fence and concrete barrier between the United States and
    Mexico border in the Anapra Bowl area

23. Photo of the train tracks and Border fence in the Anapra Bowl area

24. Photo of the Anapra Bowl and Border fence

25. Photo of James Christopher Benvie displaying a Badge next to the Border Fence
    in the Anapra Bowl area

26. Email from Eric Cremeens’ attorney, Lauren Brooke, confronting James Benvie

27. Pictures from GoFundMe page created by James Benvie - Pray for Ryan and His
    Family

28. Pictures from GoFundMe page created by James Benvie - Private Ryan

29. Unsolicited messages for Eric Cremeens from his son’s Facebook account
    regarding James Benvie




                                    2
           Case 2:19-cr-01715-RB Document 37 Filed 02/24/20 Page 3 of 3



                                                   Respectfully Submitted,

                                                   JOHN C. ANDERSON
                                                   United States Attorney


                                                   Electronically Filed 02/24/20
                                                   RENEE L. CAMACHO
                                                   RANDY M. CASTELLANO
                                                   Assistant United States Attorneys
                                                   200 N. Church Street
                                                   Las Cruces, NM 88001
                                                   (575) 522-2304 - Tel.
                                                   (575) 522-2391 – Fax

I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record on this date.

Electronically Filed 2/24/2020
RENEE L. CAMACHO
Assistant United States Attorney




                                               3
